     Case 3:19-cv-02328-JLS-KSC Document 34 Filed 06/17/20 PageID.371 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                        Case No.: 19-CV-2328 JLS (KSC)
12                                      Plaintiff,
                                                         ORDER OVERRULING
13   v.                                                  PLAINTIFF’S OBJECTIONS TO
                                                         MAGISTRATE JUDGE
14   HURRICANE TAX, LLC, a California
                                                         CRAWFORD’S ORDER
     limited liability company; DEEPAK
15
     SADASHIV PARWATIKAR, an
                                                         (ECF No. 33)
16   individual,
17                                   Defendants.
18
19         Presently before the Court is Plaintiff Anton Ewing’s Objections to Magistrate Judge
20   Crawford’s June 3, 2020 Order Striking Plaintiff’s Request for Judicial Notice.
21   (“Objections,” ECF No. 33). Having considered Plaintiff’s arguments and the law, the
22   Court OVERRULES Plaintiff’s Objections.
23         District courts “must consider timely objections” to a magistrate’s ruling and “set
24   aside any part of the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P.
25   72(a); see also Grimes v. City and Cty. of S.F., 951 F.2d 236, 241 (9th Cir. 1991). A ruling
26   is clearly erroneous only if the reviewing court, on the entire record, reaches “a definite
27   and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum
28   Co., 333 U.S. 364, 395 (1948); Carl Zeiss Vision Int’l GmbH v. Signet Armorlite, Inc., No.

                                                     1
                                                                               19-CV-2328 JLS (KSC)
     Case 3:19-cv-02328-JLS-KSC Document 34 Filed 06/17/20 PageID.372 Page 2 of 3



1    07-CV-894 DMS (DHB), 2010 U.S. Dist. LEXIS 12392 at *4 (S.D. Cal. Feb. 12, 2010).
2    In contrast, the “contrary to law” standard permits independent review of purely legal
3    determinations by a magistrate judge. See, e.g., Med. Imaging Ctrs. of Am., Inc. v.
4    Lichtenstein, 917 F. Supp. 717, 719 (S.D. Cal. 1996).
5          Plaintiff filed a Request for Judicial Notice (“RJN”) on May 21, 2020. ECF No. 30.
6    The RJN was docketed on May 27, 2020. See id. Plaintiff requested “the Court take notice
7    of records of proceedings before the State Bar of California involving Mr. Parwatikar or
8    his counsel; draft discovery responses Mr. Ewing received from Defendants’ counsel in
9    this matter; and a Memorandum Opinion and Order from a matter pending in the District
10   of New Mexico in which Mr. Parwatikar and his counsel were parties.” ECF No. 31. Judge
11   Crawford found the RJN to be irrelevant to any pending matter and served only to
12   embarrass and harass Defendants and their counsel. Id.
13         Plaintiff raises two objections to Judge Crawford’s Order. First, Plaintiff contends
14   that Judge Crawford mistakenly stated that Plaintiff filed the RJN on May 27, 2020, rather
15   than on May 21, 2020. Objections at 2. The Court acknowledges that Plaintiff did, in fact,
16   file his request on May 21, 2020. This is not a sufficient reason, however, to overrule
17   Judge Crawford’s ultimate conclusions. Judge Crawford’s reasons for striking Plaintiff’s
18   RJN were not based solely on the date they were filed. Instead, Judge Crawford found the
19   Plaintiff’s requests were irrelevant and filed for an improper purpose. ECF No. 31 at 2–3.
20   The Court finds these conclusions are not clearly erroneous or contrary to law.
21         Second, Plaintiff contends that he intended the RJN to be ruled on by the District
22   Court Judge, not the Magistrate Judge. Objections at 2. Magistrate judges have the
23   authority to rule on non-dispositive pretrial motions. 28 U.S.C. § 636(b); see also Flam v.
24   Flam, 788 F.3d 1043, 1045–46 (9th Cir. 2015). The Court found it appropriate to refer
25   Plaintiff’s RJN, a non-dispositive motion, to Judge Crawford. And Plaintiff has now
26   exercised his right to object to that ruling. See Fed. R. Civ. P. 72(a). Plaintiff’s wish that
27   the District Judge rule on the RJN in the first instance is not a sufficient reason to overturn
28   Judge Crawford’s well-reasoned Order.

                                                    2
                                                                                 19-CV-2328 JLS (KSC)
     Case 3:19-cv-02328-JLS-KSC Document 34 Filed 06/17/20 PageID.373 Page 3 of 3



1          Accordingly, the Court OVERRULES Plaintiff’s Objections to the Magistrate
2    Judge’s Order.
3          IT IS SO ORDERED.
4    Dated: June 17, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                      19-CV-2328 JLS (KSC)
